Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Amendment filed on 06/02/2022 to Application #16/784,396 filed on 02/07/2020 in which Claims 1-15 are pending.

Status of Claims
Claims 1-15 are pending, of which Claims 1-3, 5-15 are allowable via Examiner’s Amendment, Claim 4 is canceled.

Applicant’s Most Recent Claim Set of 06/02/2022
Applicant’s most recent claim set of 06/02/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Eric Nuss on July 13, 2022.

The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A method of managing priority in an electronic device, wherein the electronic device comprises a contact-less communication domain and a secure element domain, wherein the contact-less communication domain and the secure element domain are connected via a domain interface, and wherein the secure element domain comprises two or more interfaces, the method comprising:
detecting, by the contact-less communication domain, a radio frequency, RF, field of an external device and, upon detecting said RF field or upon receiving a first command from the external device, sending a priority request via the domain interface to the secure element domain;
receiving, by the secure element domain, the priority request and identifying whether the secure element domain is in a processing status, hereby
upon identifying that the secure element domain is not in the processing status, approving, by the secure element domain, the requested priority, and starting a transaction, by the contact-less communication domain, in a priority status; and
upon identifying that the secure element domain is in the processing status, denying, by the secure element domain, the requested priority, and starting a mute status or remaining in a mute status, by the contact-less communication domain, wherein the external device cannot detect the contact-less communication domain when the contact-less communication domain is in a mute status; and
denying, by the secure element domain, requests from further applications, when the requested priority has been approved.


Claim 4: (Currently Canceled)


Claim 9: (Currently Amended)
An electronic device comprising:
a contact-less communication circuit 
a secure element circuit 
wherein the contact-less communication circuit circuit 
wherein the contact-less communication circuit :
detect a radio frequency, RF, field of an external device and, upon detecting said RF field or upon receiving a first command from the external device, send a priority request via the domain interface to the secure element circuit domain; and
terminate a mute status, when the requested priority has been approved, and subsequently starting a priority status;
wherein the secure element circuit 
receive the priority request and identify whether the secure element circuit 
upon identifying that the secure element circuit 
upon identifying that the secure element circuit 
wherein the contact-less communication circuit 
start a mute status or remain in a mute status, wherein the external device cannot detect the contact-less communication circuit that is in the mute status, when the priority request has been denied.


Claim 10: (Currently Amended)
The electronic device according to claim 9, wherein the contact-less communication circuit 


Claim 11: (Currently Amended)
The electronic device according to claim 9, wherein the secure element circuit circuit 
wherein the secure element circuit 


Claim 12: (Currently Amended)
The electronic device according to claim 9,
wherein the electronic device is configured as an integrated circuit, and
wherein the contact-less communication circuit circuit 


Claim 14: (Currently Amended)
The electronic device of claim 9 wherein [[an]]the external device is configured to provide the RF field and to detect the contact-less communication circuit circuit 


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-15 are considered allowable.

The instant invention is directed to a method and a device for managing the priority of applications interfaced to a secure or trusted device component, within an electronic device.

The closest prior art, as recited, Ichimaru et al. US Patent Application Publication #2012/0032789 and Levy et al. US Patent Application Publication #2012/0178366, are also generally directed to various aspects of managing the priority of applications interfaced to a secure or trusted device component.  However, Ichimaru et al. or Levy et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 9.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
Although the combination of Ichimaru et al. or Levy et al. teaches managing the priority of applications interfaced to a secure or trusted device component, Ichimaru et al. or Levy et al. fails to teach a contact-less communications domain that upon detecting a radio frequency field of an external device or upon receiving a command from the external device transmits a priority request over a domain interface to a secure element domain, the secure element domain receives the transmitted priority request and ascertains whether it is in a processing status, provided the secure element domain is not in a processing status it approves the priority request and begins a transaction by the contact-less communication domain which is assigned a priority status, provided the secure element domain is in a processing status it disapproves the priority request and begins or continues a mute status of the contact-less communication domain, with the external device not being able to detect the contact-less communication domain when the contact-less communication domain is in the mute status, and provided the secure element domain has approved the priority request, the secure element domain in addition rejects any additional priority requests from additional applications.
When combined with the additional limitations found in Claim 1.

Regarding Claim 9:
Although the combination of Ichimaru et al. or Levy et al. teaches managing the priority of applications interfaced to a secure or trusted device component, Ichimaru et al. or Levy et al. fails to teach a contact-less communications domain that upon detecting a radio frequency field of an external device or upon receiving a command from the external device transmits a priority request over a domain interface to a secure element domain, the secure element domain receives the transmitted priority request and ascertains whether it is in a processing status, provided the secure element domain is not in a processing status it approves the priority request and begins a transaction by the contact-less communication domain which is assigned a priority status, provided the secure element domain is in a processing status it disapproves the priority request and begins or continues a mute status of the contact-less communication domain, with the external device not being able to detect the contact-less communication domain when the contact-less communication domain is in the mute status, and provided the secure element domain has approved the priority request, the secure element domain in addition rejects any additional priority requests from additional applications.
When combined with the additional limitations found in Claim 9.

Therefore Claims 1-3, 5-15 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mendel et al - US_20130060934: Mendel et al teaches a secure network of electronic elements.
Khan et al - US_20160360352: Khan et al teaches the priority based routing of data on an electronic device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498